  Case 6:19-cv-00450-JDK Document 1 Filed 10/03/19 Page 1 of 9 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

NEW YORK MARINE AND
GENERAL INSURANCE COMPANY,

       Plaintiff,

VS.                                                  CIVIL ACTION NO.

TRAVIS DALE WOOD AND MICKLE
J.ROGERS,

         Defendant.

      PLAINTIFF
              ' S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

TO THE UNITED STATES DISTRICT COURT:

         Plaintiff New York Marine and General Insurance Company("New York Marine") files

this Original Complaint for Declaratory Judgment and respectfully shows:

                                   I.     THE PARTIES

         1.    Plaintiff New York Marine and General Insurance Company is a New York

insurance company with its principal place of business in New York.

         2.    Defendant Travis Dale Wood ("Wood") is an individual residing in the State of

Texas and may be served with process at his residence at 4500 Hwy. 64 W., Henderson, Texas

75652.

         3.    Defendant Mickle J. Rogers ("Rogers") is an individual residing in the State of

Texas and may be served with process at his residence at 1035 PR 5000, Ledbetter, Texas 78946.




PLAINTIFF
        ' S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                 Page 1
7190379v3
09911.236
  Case 6:19-cv-00450-JDK Document 1 Filed 10/03/19 Page 2 of 9 PageID #: 2




                                     II.     JURISDICTION

       4.      The Court has jurisdiction over this matter under the Declaratory Judgment Act,

28 U.S.C. §§ 2201 and 2202, and upon complete diversity of citizenship pursuant to 28 U.S.C. §

1332. New York Marine is a citizen of the State of New York. Defendants Wood and Rogers

are citizens of the State of Texas. This is a civil action and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs. Jurisdiction is also proper because the issues

presented in this suit are ripe for adjudication. A decision on these issues will directly affect

underlying litigation involving Defendants.

                                           III.   VENUE

       5.      Venue is proper in the Eastern District of Texas under 28 U.S.C. § 1391 because

Defendant Travis Dale Wood is a resident of the Eastern District of Texas and, alternatively, a

substantial part of the events or omissions giving rise to the claim occurred in the Eastern District

of Texas.

                                      IV. BACKGROUND

       6.      New York Marine brings this action for declaratory judgment to determine its

rights and obligations under a business auto policy issued to Rental Xpress, LLC ("Rental

Xpress"). Rental Xpress and its driver Wood were sued in the underlying litigation styled Mickle

J. Rogers v. Rental Xpress, LLC, et al.; Cause No. 2018-128; pending in the 4th Judicial District

Court of Rusk County, Texas (the "underlying lawsuit").

       7.      Roger's First Amended Petition is the most recent pleading on file in the

underlying lawsuit. According to the First Amended Petition, a vehicle operated by Wood and

owned by Rental Xpress collided with a vehicle operated by Rogers on or about October 10,


PLAINTIFF
        ' S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                       Page 2
7190379v3
09911.236
 Case 6:19-cv-00450-JDK Document 1 Filed 10/03/19 Page 3 of 9 PageID #: 3




2017, resulting in injuries to Rogers. The First Amended Petition alleges that Wood was

operating the vehicle with the permission of Rental Xpress and that Rental Xpress entrusted the

vehicle to Wood.

        8.    The evidence conducted in the underlying lawsuit, however, establishes that

Wood was not using the subject vehicle with the permission of Rental Xpress. The evidence

instead indicates that Wood was operating the vehicle after his shift with Rental Xpress ended,

and he did not have permission to drive the vehicle from the work site. The evidence indicates

that Wood was not hired by Rental Xpress as a driver, was not authorized to use any company

vehicle, and Rental Xpress did not entrust the vehicle to Wood.

        9.    Rogers in the underlying lawsuit brings claims for negligence and gross

negligence against Wood and Rental Xpress and negligent entrustment against Rental Xpress.

Rogers seeks damages for pain and suffering, mental anguish, loss of earning capacity, physical

impairment, disfigurement, and medical expenses. Rogers also seeks exemplary damages.

        10.   Since the initiation of the underlying lawsuit, Wood has failed to cooperate,

refused to provide testimony in the underlying lawsuit, refused to communicate with defense

counsel, and refused to communicate with New York Marine regarding the defense of the

underlying lawsuit.

                                    V.      THE POLICY

        11.   New York Marine issued a Business Auto Policy No. AU201700006317 to

Defendant Rental Xpress for the policy term February 1, 2017, to February 1, 2018. The policy

includes a $1,000,000.00 per occurrence limit for covered autos. The policy provides in relevant

part:


PLAINTIFF
        ' S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                   Page 3
7190379v3
09911.236
  Case 6:19-cv-00450-JDK Document 1 Filed 10/03/19 Page 4 of 9 PageID #: 4




            SECTION II — COVERED AUTOS LIABILITY COVERAGE

            A. Coverage

            We will pay all sums an "insured" legally must pay as damages because of "bodily
            injury" or "property damage" to which this insurance applies, caused by an "accident"
            and resulting from the ownership, maintenance or use of a covered "auto".

            We will also pay all sums an "insured" legally must pay as a "covered pollution cost or
            expense" to which this insurance applies, caused by an "accident" and resulting from the
            ownership, maintenance or use of covered "autos". However, we will only pay for the
            "covered pollution cost or expense" if there is either "bodily injury" or "property
            damage" to which this insurance applies that is caused by the same "accident".

            We have the right and duty to defend any "insured" against a "suit" asking for such
            damages or a "covered pollution cost or expense". However, we have no duty to defend
            any "insured" against a "suit" seeking damages for "bodily injury" or "property damage"
            or a "covered pollution cost or expense" to which this insurance does not apply. We may
            investigate and settle any claim or "suit" as we consider appropriate. Our duty to defend
            or settle ends when the Covered Autos Liability Coverage Limit of Insurance has been
            exhausted by payment ofjudgments or settlements.

                     1. Who Is An Insured

                     The following are "insureds":

                     a. You for any covered "auto".

                     b. Anyone else while using with your permission a covered "auto" you own,
                        hire or borrow except:

                        (1) The owner or anyone else from whom you hire or borrow a covered
                           "auto".

                              This exception does not apply if the covered "auto" is a "trailer"
                              connected to a covered "auto" you own.

                        (2) Your "employee" if the covered "auto" is owned by that "employee" or
                            a member of his or her household.

                        (3) Someone using a covered "auto" while he or she is working in a
                            business of selling, servicing, repairing, parking or storing "autos"
                            unless that business is yours.

                        (4) Anyone other than your "employees", partners (if you are a
                            partnership), members (if you are a limited liability company) or a
                            lessee or borrower or any of their "employees", while moving property
                            to or from a covered "auto".

                        (5) A partner (if you are a partnership) or a member (if you are a limited
                            liability company)for a covered "auto" owned by his or her household.



PLAINTIFF
        ' S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                 Page 4
7190379v3
09911.236
  Case 6:19-cv-00450-JDK Document 1 Filed 10/03/19 Page 5 of 9 PageID #: 5




                         c.    Anyone liable for the conduct of an "insured" described above but only to
                               the extent ofthat liability.

                                                       ***



       SECTION IV — BUSINESS AUTO CONDITIONS

       The following conditions apply in addition to the Common Policy Conditions:

                A. Loss Conditions

                         2. Duties In The Event Of Accident, Claim,Suit Or Loss
                         We have no duty to provide coverage under this policy unless there has been full
                         compliance with the following duties:

                         a. In the event of "accident", claim, "suit" or "loss, you must give us or our
                            authorized representative prompt notice of the "accident" or "loss".
                            Include:

                              (1) How, when and where the "accident" or "loss" occurred;

                              (2) The "insured's" name and address; and

                              (3) To the extent possible, the names and addresses of any injured persons
                                  and witnesses.

                         b. Additionally, you and any other involved "insured" must

                              (1) Assume no obligation, make no payment or incur no expense without
                                  our consent, except at the "insured's" own cost.

                              (2) Immediately send us copies of any request, demand, order, notice,
                                  summons or legal paper received concerning the claim or "suit".

                              (3) Cooperate with us in the investigation or settlement of the claim or
                                  defense against the "suit".

                              (4) Authorize us to obtain medical records or other pertinent information;

                              (5) Submit to examination, at your expense, by physicians of our choice, as
                                  often as we reasonably require.

                                                       ***



               COMMERCIAL AUTOMOBILE EXTENSION ENDORSEMENT ENERGY

        This endorsement modifies insurance provided under the following:

                BUSINESS AUTO COVERAGE FORM

       With respect to coverage provided by this endorsement, the provisions of the Coverage Form
       apply unless modified by this endorsement.


PLAINTIFF
        ' S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                     Page 5
7190379v3
09911.236
  Case 6:19-cv-00450-JDK Document 1 Filed 10/03/19 Page 6 of 9 PageID #: 6




        The Coverage Extensions provided by this endorsement either modify or are in addition to the
        coverage granted under the Business Auto Coverage Form. If your policy includes other
        endorsements in addition to this Commercial Automobile Extensions Endorsement, and there is a
        conflict between any of the terms of such endorsement(s) and this Commercial Automobile
        Extension Endorsement, the terms of the other endorsement(s) shall be given priority and control
        over the terms set forth in this Commercial Automobile Extension Endorsement, even if the terms
        of such other endorsement(s) have the effect of limiting, excluding or reducing the coverage
        provided under this Commercial Automobile Extension Endorsement.

                                                     ***



        The BUSINESS AUTO COVERAGE FORM is amended to include the following additions and
        extensions of coverage:

                                                     ***



        F.      EMPLOYEES AS INSUREDS

        Under SECTION II — COVERED AUTOS LIABILITY COVERAGE, Paragraph A.,
        Subparagraph 1. Who Is An Insured is amended to add the following as an "insured":

        Any "employee" of yours while using with your permission a covered "auto" you do not own, hire
        or borrow if such "auto" is being used in your business or your personal affairs.

        G.      EMPLOYEE HIRED AUTOS LIABILITY COVERAGE

        Under SECTION II — COVERED AUTOS LIABILITY COVERAGE, Paragraph A.,
        Subparagraph 1. Who Is An Insured is amended to add the following as an "insured":

        An "employee" of yours is an "insured" while operating an "auto" hired or rented under a written
        contract or written agreement in that "employee's" name, with your permission, while performing
        duties related to the conduct of your business.

                                                     ***




                            VI.     DECLARATORY RELIEF SOUGHT

        12.     New York Marine seeks a declaration that it has no duty to indemnify the claims

and damages asserted in the underlying lawsuit. The terms and conditions of the policy quoted

above bar coverage for the damages sought by Rogers. Specifically, Wood was not entrusted by

Rental Xpress with the vehicle involved in the accident, and he was not driving the vehicle with

the permission of Rental Xpress. Instead, the evidence indicates that Wood drove the subject

vehicle from the work site after his shift without permission or authorization from Rental Xpress.



PLAINTIFF
        ' S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                    Page 6
7190379v3
09911.236
  Case 6:19-cv-00450-JDK Document 1 Filed 10/03/19 Page 7 of 9 PageID #: 7




Accordingly, Wood is not an "insured" under the policy, the insuring agreement of the policy is

not satisfied, and New York Marine owes no obligations under its policy to Defendants.

        13.     Alternatively, the New York Marine policy conditions require that all "insureds"

"[c]ooperate with us in the investigation or settlement of the claim or defense against the 'suit."

To the extent he may qualify as an insured under the New York Marine policy, Wood has failed

to comply with the conditions of the policy. Wood has failed to cooperate or participate in the

defense of himself or Rental Xpress in the underlying lawsuit, including by refusing to

communicate with defense counsel or New York Marine and refusing to provide testimony or

prepare for trial. Such conduct has materially prejudiced the defense of the underlying lawsuit.

Accordingly, New York Marine owes no coverage obligations under the policy to Defendants.

                                         VII.    PRAYER

        THEREFORE, New York Marine requests that the Court enter a declaratory judgment

that New York Marine has no duty to indemnify the claims and damages asserted in the

underlying lawsuit. New York Marine further requests that the Court grant all other and further

relief to which it may show itself entitled at law or in equity.




PLAINTIFF
        ' S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                      Page 7
7190379v3
09911.236
  Case 6:19-cv-00450-JDK Document 1 Filed 10/03/19 Page 8 of 9 PageID #: 8




                                  Respectfully submitted,



                                  /s/J. Richard Harmon
                                  J. Richard Harmon
                                  State Bar No. 09020700
                                  Brett D. Gardner
                                  State Bar No. 24078539
                                  THOMPSON,COE,COUSINS & IRONS,L.L.P.
                                  Plaza ofthe Americas
                                  700 N.Pearl Street, Twenty-Fifth Floor
                                  Dallas, Texas 75201-2832
                                  Telephone:(214)871-8200
                                  Telecopy:(214)871-8209

                                  COUNSEL FOR NEW YORK MARINE AND
                                  GENERAL INSURANCE COMPANY




PLAINTIFF
        ' S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT              Page 8
7190379v3
09911.236
                     Case 6:19-cv-00450-JDK Document 1 Filed 10/03/19 Page 9 of 9 PageID #: 9
JS 44 (Rev. 09/19)                                                     CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose ofinitiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OF THIS FORM)

I.(a) PLAINTIFFS                                                                                        DEFENDANTS
    New York Marine and General Insurance Company                                                     Travis Dale Wood and Mickle J. Rogers

    (b)   County of Residence of First Listed Plaintiff      New York, New York                         County of Residence of First Listed Defendant          Rusk
                              (EXCEPTIN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                        NOTE:      IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

    (     Attorneys(Firm Name, Address, and Telephone Number)                                            Attorneys (IfKnown)
    J. Richard Harmon and Brett D. Gardner,                                                           Michael C. Bristow and Myranda Vaughn
    Thompson, Coe, Cousins & Irons, L.L.P.                                                            Daniel Stark, P.C.,
    700 N. Pearl St., 25th Floor, Dallas, TX 75201;(214)871-8200                                      P.O. Box 1153, Bryan, TX 77806;(979)764-8002 for Mickle J. Rogers

II. BASIS OF JURISDICTION(Place an "X"in One Box Only)                                    III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X"in One Boxfor Plaintiff
                                                                                                   ( For Diversity Cases Only)                                    and One Boxfor Defendant)
01      U.S. Government             0 3 Federal Question                                                                     PTF      DEF                                       PTF      DEF
          Plaintiff                       (US. Government Not a Party)                         Citizen of This State         0 1      X 1    Incorporated or Principal Place      0 4 04
                                                                                                                                               ofBusiness In This State

0 2 U.S. Government                 X 4 Diversity                                              Citizen of Another State        X2     0 2    Incorporated and Principal Place    0 5     05
       Defendant                         ( Indicate Citizenship ofParties in Item III)                                                          ofBusiness In Another State

                                                                                              Citizen or Subject ofa           0 3    0 3    Foreign Nation                      06      06
                                                                                                Foreign Country
IV. NATURE OF SUIT (Place an 'X" in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
i         CONTRACT                                         TORTS             '      -     '%     F IRFEITURElPENALTY                   BANKRUPTCY <                  OTHER STA liti l'ES -      I
X 110 Insurance                      PERSONAL INJURY                PERSONAL INJURY           0 625 Drug Related Seizure         0 422 Appeal 28 USC 158       0 375 False Claims Act
0 120 Marine                       0 310 Airplane                 0 365 Personal Injury -           ofProperty 21 USC 881        0 423 Withdrawal              0 376 Qui Tam(31 USC
0 130 Miller Act                   0 315 Airplane Product                Product Liability    0 690 Other                              28 USC 157                     3729(a))
0 140 Negotiable Instrument               Liability               0 367 Health Care/                                                                           0 400 State Reapportionment
0 150 Recovery of Overpayment      0 320 Assault, Libel &               Pharmaceutical                                                 0 RTY                   0 410 Antitrust
     & Enforcement of Judgment            Slander                       Personal Injury                                         0 820 Copyrights               0 430 Banks and Banking
0 151 Medicare Act                 0 330 Federal Employers'             Product Liability                                       0 830 Patent                   0 450 Commerce
0 152 Recovery of Defaulted               Liability               0 368 Asbestos Personal                                       0 835 Patent - Abbreviated     0 460 Deportation
      Student Loans                0 340 Marine                          Injury Product                                                New Drug Application    0 470 Racketeer Influenced and
    (Excludes Veterans)            0 345 Marine Product                  Liability                                              0 840 Trademark                      Corrupt Organizations
0 153 Recovery ofOverpayment              Liability                PERSONAL PROPERTY                   'LABOR ",-''-. - - '-    '.- SOCIAL:SECURITY    '-''`t> 0 480 Consumer Credit
      of Veteran's Benefits        0 350 Motor Vehicle            0 370 Other Fraud          0 710 Fair Labor Standards         0 861 HIA (1395ff)                   (15 USC 1681 or 1692)
0 160 Stockholders' Suits          0 355 Motor Vehicle            0 371 Truth in Lending            Act                         0 862 Black Lung(923)          0 485 Telephone Consumer
0 190 Other Contract                     Product Liability        0 380 Other Personal       0 720 Labor/Management             0 863 DIWC/DIWW (405(g))             Protection Act
0 195 Contract Product Liability   0 360 Other Personal                 Property Damage             Relations                   0 864 SSID Title XVI           0 490 Cable/Sat TV
0 196 Franchise                          Injury                   0 385 Property Damage      0 740 Railway Labor Act            0 865 RSI(405(g))              0 850 Securities/Commodities/
                                   0 362 Personal Injury -             Product Liability     0 751 Family and Medical                                                Exchange
                                         Medical Malpractice                                        Leave Act                                                  0 890 Other Statutory Actions
I     REAL PROPERTY                   CIVIL RIGHTS                PRISfIlR PETITIONS         0 790 Other Labor Litigation          - FEDERALTAX SUITS          0 891 Agricultural Acts
0 210 Land Condemnation            0 440 Other Civil Rights         Habeas Corpus:           0 791 Employee Retirement          0 870 Taxes(U.S. Plaintiff     0 893 Environmental Matters
0 220 Foreclosure                  0 441 Voting                   0 463 Alien Detainee             Income Security Act                  or Defendant)          0 895 Freedom ofInformation
0 230 Rent Lease & Ejectment       0 442 Employment               0 510 Motions to Vacate                                       0 871 IRS—Third Party                 Act
0 240 Torts to Land                0 443 Housing/                       Sentence                                                        26 USC 7609            0 8% Arbitration
0 245 Tort Product Liability             Accommodations           0 530 General                                                                                0 899 Administrative Procedure
0 290 All Other Real Property      0 445 Amer. w/Disabilities -   0 535 Death Penalty                             ON        ,,-                                      Act/Review or Appeal of
                                         Employment                 Other:                   0 462 Naturalization Application                                        Agency Decision
                                   0 446 Amer. w/Disabilities -   0 540 Mandamus & Other     0 465 Other Immigration                                           0 950 Constitutionality of
                                        Other                     0 550 Civil Rights               Actions                                                           State Statutes
                                   0 448 Education                0 555 Prison Condition
                                                                  0 560 Civil Detainee -
                                                                        Conditions of
                                                                       Confinement

V. ORIGIN (Place an -X"in One Box Only)
XI      Original          0 2 Removed from            CI 3        Remanded from          0 4 Reinstated or       ❑ 5 Transferred from       CI 6 Multidistrict            CI 8 Multidistrict
        Proceeding            State Court                         Appellate Court            Reopened                Another District            Litigation -                  Litigation -
                                                                                                                     (specify)                   Transfer                     Direct File
                                       Cite the U.S. Civil Statute under which you are filing(Do not citejurisdictional statutes unless diversity):
                                        28 U.S.C. §§ 2201 and 2202 and 28 U.S.C.§ 1332
VI. CAUSE OF ACTION                    Brief description of cause:
                      Insurance Coverage Action
VII. REQUESTED IN    ci CHECK IF TIES IS A CLASS ACTION                                          DEMAND S                                 CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                        JURY DEMAND:               CI Yes      NNo

VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                    DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
    10/03/2019                                                      /s/ J. Richard Harmon
FOR OFFICE USE ONLY

     RECEIPT 4                  AMOUNT                                  APPLYING IFP                                   JUDGE                          MAG.JUDGE
